DETAILED ACTION
This office action is a response to the application filed 1 April 2020, wherein claims 1-10 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 April 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China 201910991172.2 on 10/18/2019. It is noted, however, that applicant has not filed a certified copy of this application as required by 37 CFR 1.55.

Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  The claims include reference characters which are not enclosed within parentheses.  Appropriate correction is required.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation "a set of communication links A0" and “a set of interrupted communication links A1” in S1.  The claims then recite “the set of interrupted communication links A0” in S2.  Based on reference numbers of A0 and A1 referring to different things, they should use the same terminology in each instance to avoid confusion.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2-6 and 8-10, the claims are dependent upon the independent claims 1 and 7 and fail to rectify the problems above.

Allowable Subject Matter
Claims 4-6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2019/0318635 A1), hereafter referred Yeh, in view of Luo et al. (“Study on dynamic network topology optimization of UAV” published September 2019 in 2019 International Conference on Virtual Reality and Intelligent Systems (ICVRIS), p. 475-475), hereafter referred Luo, further in view of Zhang et al. (US 2020/0264636 A1), hereafter referred Zhang.

Regarding claim 1, Yeh teaches an intelligent decision-making method for UAV formation information interaction topologies in communication interference, executed by a computer, comprising following steps:
S1: acquiring a three-dimensional shape of a UAV formation when no communication interference occurs, an initial communication network D1, and an initial information interaction topology T1 (Yeh, Fig. 1, [0017]; the CAS produces a signal quality data set indicative of the wireless communication signal quality at multiple locations that are defined by three spatial dimensions, such as latitude, longitude, and altitude by collecting data from the one or more UAVs in the geographic area);
acquiring a set of communication links A0 interrupted by the UAV formation when communication interference occurs (Yeh, Fig. 3, [0029]-[0030]; the CAS collects data of the present location of the UAVs in three spatial dimensions, the received wireless communication signal strength, and a list of top interferers causing a predefined amount of interference with the wireless communication signal utilized by the UAV).
While Yeh teaches the communication links being interrupted from interference as above, Yeh does not expressly teach acquiring a set of interrupted communication links A1 in T1 based on A0 and T1.
However, Luo teaches acquiring a set of interrupted communication links A1 in T1 based on A0 and T1 (Luo, p. 474, Section B. Topology optimization; each UAV can obtain timely fault information about the corresponding fault arc and the reconstructed network topology tries to meet the fault constraints).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Yeh to include the above recited limitations as taught by Luo in order to ensure the UAV can maintain formation with minimum formation communication costs (Luo, p. 473, Column 2).
Yeh in view of Luo does not expressly teach S2: determining whether the set of interrupted communication links A0 affects the initial information interaction topology T1; and
if not, determining T1, as the final information interaction topology.
0 affects the initial information interaction topology T1 (Zhang, Fig. 5, [0122]; in a case that user equipment UAV2 and UAV4 use resources associated with their respective height thresholds, interference may be effectively avoided); and
if not, determining T1, as the final information interaction topology (Zhang, Fig. 5-6, [0122]-[0123]; information interaction between the devices is transmitted and the UAVs maintain their original height thresholds.  The examiner notes that due to contingent limitations being used, the only limitations deemed necessary ends at S2 should it were determined that the set of interrupted communication links do not affect the initial interaction topology, the sequence would end with the final information interaction topology is the initial information interaction topology.  See MPEP 2111.04, section II Contingent limitations.  However, for the purpose of assisting with compact prosecution, the following is how the “ignored” limitations would be rejected.  The examiner respectfully invites the applicant to discuss the matter in an interview to try to further assist compact prosecution).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Yeh in view of Luo to include the above recited limitations as taught by Zhang in order to enhance LTE-based UAV communications (Zhang, [0004]).
S3: acquiring a set of substitute reverse arcs of A1 and substituting A1 with the substitute reverse arcs to obtain an information interaction topology T2 (Kodialam, [0015]; the links in the graph are reversed to generate reverse paths with each weight of a link in a reverse path is based on a number of reverse paths in which the link is included); 
determining whether the information interaction topology T2 is a three-dimensional persistent graph; 
if so, determining T2 as the final information interaction topology; and 
if not, proceeding to S4; and
S4: acquiring an undirected graph R1 corresponding to T2; 
acquiring a set of spare edges based on R1; and 
based on the set of spare edges, adding an arc corresponding to a spare edge in T2 to obtain a final information interaction topology.

Regarding claim 7, Yeh teaches an intelligent decision-making device for UAV formation information interaction topologies in communication interference, comprising a computer, the computer comprising:
at least one storage unit (Yeh, Fig. 2, [0018]; Memory 214); and
at least one processing unit (Yeh, Fig. 2, [0018]; Processors 212), wherein the at least one storage unit stores at least one instruction that is loaded and executed by the at least one processing unit (Yeh, [0015]; embodiments may be implemented as instructions stored on a machine-readable storage medium which may be read and executed by one or more processors) to perform following steps:
S1: acquiring a three-dimensional shape of a UAV formation when no communication interference occurs, an initial communication network D1, and an initial 1 (Yeh, Fig. 1, [0017]; the CAS produces a signal quality data set indicative of the wireless communication signal quality at multiple locations that are defined by three spatial dimensions, such as latitude, longitude, and altitude by collecting data from the one or more UAVs in the geographic area);
acquiring a set of communication links A0 interrupted by the UAV formation when communication interference occurs (Yeh, Fig. 3, [0029]-[0030]; the CAS collects data of the present location of the UAVs in three spatial dimensions, the received wireless communication signal strength, and a list of top interferers causing a predefined amount of interference with the wireless communication signal utilized by the UAV).
While Yeh teaches the communication links being interrupted from interference as above, Yeh does not expressly teach acquiring a set of interrupted communication links A1 in T1 based on A0 and T1.
However, Luo teaches acquiring a set of interrupted communication links A1 in T1 based on A0 and T1 (Luo, p. 474, Section B. Topology optimization; each UAV can obtain timely fault information about the corresponding fault arc and the reconstructed network topology tries to meet the fault constraints).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Yeh to include the above recited limitations as taught by Luo in order to ensure the UAV can maintain formation with minimum formation communication costs (Luo, p. 473, Column 2).
0 affects the initial information interaction topology T1; and
if not, determining T1, as the final information interaction topology.
However, Zhang teaches S2: determining whether the set of interrupted communication links A0 affects the initial information interaction topology T1 (Zhang, Fig. 5, [0122]; in a case that user equipment UAV2 and UAV4 use resources associated with their respective height thresholds, interference may be effectively avoided); and
if not, determining T1, as the final information interaction topology (Zhang, Fig. 5-6, [0122]-[0123]; information interaction between the devices is transmitted and the UAVs maintain their original height thresholds.  The examiner notes that due to contingent limitations being used, the only limitations deemed necessary ends at S2 should it were determined that the set of interrupted communication links do not affect the initial interaction topology, the sequence would end with the final information interaction topology is the initial information interaction topology.  See MPEP 2111.04, section II Contingent limitations.  However, for the purpose of assisting with compact prosecution, the following is how the “ignored” limitations would be rejected.  The examiner respectfully invites the applicant to discuss the matter in an interview to try to further assist compact prosecution).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Yeh in view of Luo to (Zhang, [0004]).
S3: acquiring a set of substitute reverse arcs of A1 and substituting A1 with the substitute reverse arcs to obtain an information interaction topology T2 (Kodialam, [0015]; the links in the graph are reversed to generate reverse paths with each weight of a link in a reverse path is based on a number of reverse paths in which the link is included); 
determining whether the information interaction topology T2 is a three-dimensional persistent graph; 
if so, determining T2 as the final information interaction topology; and 
if not, proceeding to S4; and
S4: acquiring an undirected graph R1 corresponding to T2; 
acquiring a set of spare edges based on R1; and 
based on the set of spare edges, adding an arc corresponding to a spare edge in T2 to obtain a final information interaction topology.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Luo further in view of Zhang as applied to claim 1 above, and further in view of Gupta et al. (“Survey of Important Issues in UAV Communication Networks”, published November 2015 in IEEE Communications Surveys and Tutorials, Vol. PP, Issue 99, p. 1-32), hereafter referred Gupta.

Regarding claim 2, Yeh in view of Luo further in view of Zhang teaches the decision-making method according to claim 1 above.  Yeh in view of Luo further in view of Zhang does not expressly teach wherein, in the S2, determining whether A0 affects T1 comprises:
determining whether a set formed by the set of interrupted communication links A1 is an empty set and if so, determining that A0 does not affect T1.
However, Gupta teaches wherein, in the S2, determining whether A0 affects T1 comprises:
determining whether a set formed by the set of interrupted communication links A1 is an empty set and if so, determining that A0 does not affect T1 (Gupta, p. 9, Column 2; Static protocols have static routing tables which are computed and loaded when the task starts and such protocols like LCAD can be used in UAVs to distribute data by routing.  The examiner contends that although the applicability to UAV networks is limited, there still is some applicability defined and these static protocols will find an empty set that results in the initial topology being the final topology).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Yeh in view of Luo further in view of Zhang to include the above recited limitations as taught by Gupta in order to provide delay tolerant and latency insensitive bulk data transfer to multiple destinations (Gupta, p. 9, Column 2).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Luo further in view of Zhang as applied to claims 1 and 7 above, and further in view of Kodialam et al. (US 2002/0067693 A1), hereafter referred Kodialam.

Regarding claims 3 and 8, Yeh in view of Luo further in view of Zhang teaches the decision-making method according to claim 1 and the decision-making device according to claim 7 above.  Yeh in view of Luo further in view of Zhang does not expressly teach wherein, in the S3, acquiring the substitute reverse arc comprises:
S3011: deleting the set of interrupted communication links A0 from the initial communication network D1 to obtain a communication network D2; and
S3012: determining whether a reverse arc of each faulty arc in the set of interrupted communication links A1 is in D2; and
if so, determining the reversed arc as a substitute reverse arc of the faulty arc in A1.
However, Kodialam teaches wherein, in the S3, acquiring the substitute reverse arc comprises:
S3011: deleting the set of interrupted communication links A0 from the initial communication network D1 to obtain a communication network D2 (Kodialam, Fig. 5, [0037]; delete those links in the graph having insufficient capacity to route the demand in an active and/or backup path where Step 501 is the simple update of the graph); and
S3012: determining whether a reverse arc of each faulty arc in the set of interrupted communication links A1 is in D2 (Kodialam, [0033]-[0036]; the NTP request determines which links have a valid reverse arc for each single-link failure in the graph); and
if so, determining the reversed arc as a substitute reverse arc of the faulty arc in A1 (Kodialam, Fig. 5, [0038]-[0040]; the algorithm reverses the direction of the links for shortest-path computation from the destination).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Yeh in view of Luo further in view of Zhang to include the above recited limitations as taught by Kodialam in order to determine paths through nodes of the network for dynamic backup routing of packets for restoration (Kodialam, [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416   

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416